Citation Nr: 0630018	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a separate 10 percent rating for each ear for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 1979 to July 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which declined to assign separate 10 percent 
disability evaluations for each ear for service-connected 
tinnitus.  


FINDING OF FACT

The veteran's service-connected tinnitus is assigned the 
maximum rating of 10 percent.


CONCLUSION OF LAW

There is no legal entitlement for a separate 10 percent 
evaluation for each ear for "bilateral" tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 1999, the RO granted service connection for 
tinnitus with an initial 10 percent disability evaluation.  
In a March 2003 submission, the veteran's representative 
asserted that a 10 percent rating for each ear was in order.    

Effective from June 10, 1999, as amended by the Secretary, a 
10 percent disability evaluation was provided for recurrent 
tinnitus.  See 64 Fed. Reg. at 25,202; 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

Contrary to the veteran's contentions, however, a recent 
decision from the United States Court of Appeals for the 
Federal Circuit, Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
June 19, 2006), held that the preceding rating criteria 
(which was in effect when the veteran sought separate 10 
percent evaluations in his March 2003 claim) is appropriately 
interpreted by VA as limiting a veteran to a single 
disability rating for tinnitus, regardless of whether the 
tinnitus is unilateral or bilateral.  

Therefore, the claim must be denied due to an absence of 
legal entitlement for the award sought.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).   


ORDER

A separate 10 percent evaluation for each ear for bilateral 
tinnitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


